                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
Joseph Phillips                                      §
                                                     §
vs.                                                  §      NO: AU:20-CV-01104-RP
                                                     §
Weatherford US, LP                                   §

                                               ORDER


                  The Court hereby sets and directs the parties, or counsel acting on their behalf, to
appear for a final pretrial conference on Thursday, September 02, 2021 at 09:30 AM by video
conference. The Courtroom Deputy will send out the zoom invitation prior to the hearing.
        The parties should consult Local Rules CV-16(f)–(g) regarding matters to be filed in advance
of the final pretrial conference. Each party is expected to file the materials required by Local Rule
CV-16(e) as one electronic document, styled as a “Notice to the Court,” with each of the 10
submissions identified in the Local Rules (as applicable) attached as an exhibit to that electronic
document. If a party deems it necessary to file any of those submissions under seal, it may file one
separate electronic document, styled as a “Motion for Leave to File Under Seal,” and attach those
submissions as exhibits. Any such motion should explain in detail why sealing the attached exhibits
is necessary. Similar expectations govern the submissions required by Local Rule CV-16(f).


        SIGNED on 25th day of August, 2021.



                                                         ______________________________
                                                         ROBERT PITMAN
                                                         UNITED STATES DISTRICT JUDGE
